Citation Nr: 0532272	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for the service-connected low back disability.

2.  Entitlement to a disability rating in excess of 10 
percent for the service-connected patellofemoral arthritis of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1991 to September 
1995, plus three months twenty-nine days of prior active 
service.

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from May 1996 and January 2000 decisions of the RO.

The veteran testified at a hearing at the RO before a Hearing 
Officer in November 1996.

The veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in February 2003.

In a February 1997 rating decision, the RO assigned an 
increased evaluation for the service-connected low back 
disability from 10 percent to 20 percent, effective in 
September 1995.  Since the maximum scheduler evaluation has 
not been granted for the low back disability, this matter is 
still for appellate consideration. AB v. Brown, 6 Vet. App. 
35 (1993).

In December 2003, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim (as reflected in the May 2005 supplemental SOC (SSOC)) 
and returned these matters to the Board for further appellate 
consideration.





FINDINGS OF FACT

1.  The evidence does not more nearly approximate moderate 
instability or subluxation of the right knee.

2.  The veteran's right knee arthritis is manifested by 
limitation of motion and pain.

3.  The evidence prior to January 15, 1997, does not more 
nearly approximate severe limitation of motion of the lumbar 
spine or muscle spasm on extreme forward bending, loss of 
lateral spine motion in the standing position unilaterally. 

4.  The evidence on and after January 15, 1997, more nearly 
approximates severe limitation of motion of the lumbar spine, 
with no ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
instability of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002);  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a separate 10 percent disability rating 
for patellofemoral arthritis of the right knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

3.  The criteria for an initial rating in excess of 20 
percent, prior to January 15, 1997, for a low back disability 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (2003).

4.  The criteria for an initial 40 percent disability rating, 
on and after January 15, 1997, for a low back disability have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for 
entitlement to an initial disability rating in excess of 20 
percent for the service-connected low back disability and 
entitlement to an initial disability rating in excess of 10 
percent for the service-connected patellofemoral arthritis of 
the right knee, has been accomplished.

Through an April 2004 notice letter, as well as a May 2005 
supplemental statement of the case (SSOC), the RO notified 
the veteran and her representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with the appeal, and the bases for the denial 
of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support her claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in her possession pertaining to her claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  The 
April 2004 notice letter fully satisfied the four required 
notice elements. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the May 1996 rating action granting service connection for a 
low back disorder and the January 2000 rating decision 
denying the veteran's claim for an increased rating for her 
right knee disorder.  The Board finds that the lack of full, 
pre-adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
with respect to the matters herein decided, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that each claim was fully developed and 
re-adjudicated after notice was provided.  Hence, the Board 
finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless. See ATD 
Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102 (2005).

As indicated above, the April 2004 notice letter as well as 
the May 2004 SSOC notified the veteran what was needed to 
substantiate her claims and also identified the evidence that 
had been considered with respect to the claims.  Furthermore, 
in the April 2004 notice letter, the RO advised the veteran 
of VA's responsibilities to notify and assist her in her 
claims.  After the notice letter and SSOC the veteran was 
afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom she 
wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA and 
private treatment records.  The veteran has been afforded a 
number of VA examinations in connection with her claims; the 
reports of which are associated with the claims file.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claims on 
appeal that need to be obtained.  It is noted that the April 
2005 VA examination report indicated that the examiner was 
sending the veteran for spine and knee x-rays.  If those x-
rays were done, they were not included with the examination 
report.  The examiner did render a final diagnosis and 
indicated that the claims file was reviewed.  The record 
includes an October 2003 x-ray report of the knees that was 
negative and a May 2003 MRI report of the right knee.  An 
August 2004 MRI report of the lumber spine is also of record.  
The examiner did not indicate that additional MRI testing was 
needed.  In light of the determinations below as to the 
increased ratings assigned for the right knee and lumbar 
spine, the absence of any x-ray reports associated with the 
April 2005 VA examination is not prejudicial to the veteran 
as there is no x-ray finding that would support higher 
ratings than granted herein.  Under these circumstances, the 
Board finds there is no prejudice to the veteran in 
proceeding with a decision on the merits.  


II.  Factual Background

In a February 1996 VA examination of the spine, the examiner 
reported that the veteran's lower vertebral bodies were 
diffusely tender while there was no tenderness in the SI 
joints or paravertebral muscles or any spasm.  She had 
negative straight leg raising.  She had flexion to 85 
degrees; extension 19 degrees; left bending to 24 degrees; 
right bending to 22 degrees; and bilateral rotation to 30 
degrees.  The examiner sent the veteran for an x-ray of her 
lower back, but she failed to report.  The diagnosis was a 
normal back examination except for mild diffuse tenderness 
without involvement of the paravertebral muscles.  The 
examiner indicated that this would not represent the usual 
low back pain, but rather just a local pain syndrome such 
that the vertebral bodies were tender while nothing else is 
involved.

According to an October 1996 VA examination report, the 
veteran's right knee had no ligamentous instability and a 
negative Lachman's sign.  The right knee had flexion to 125 
degrees and extension to zero degrees with a negative 
McMurray's sign.  The examiner observed no joint line 
tenderness or quadriceps or patellar tendinitis.  The veteran 
was able to fully squat, but she demonstrated discomfort 
anteriorly in the right knee.  With the patella subluxed 
medially, the under surface palpated, she had pain on the 
medial facet.  The diagnosis was patellofemoral syndrome.  
The examiner noted that no x-ray studies were needed.

In a January 1997 VA examination report of the low back, the 
veteran reported a history of a back injury in 1991 with 
complaints of constant low back pain and no radiation.  The 
physical examination revealed minimal muscle spasm in the 
lumbar paravertebral muscles.  There was no spinous 
tenderness, postural abnormalities, or fixed deformity.  The 
lumbar spine had forward flexion to 25 degrees; backward 
extension to 10 degrees; left lateral flexion to 25 degrees; 
right lateral flexion to 25 degrees; rotation to the left to 
35 degrees; and rotation to the right to 35 degrees.  The 
veteran did not complain of pain on forward flexion and right 
lateral flexion.  An x-ray study of the lumbosacral spine 
revealed normal anatomic alignment of the lumbar spine 
without evidence of acute fracture or subluxation.  The 
diagnosis was lumbosacral sprain with muscle spasm with 
minimum residuals.

In May 1998, the veteran underwent surgery at the VA for a 
right knee arthroscopy, lateral retinacular release, 
chondroplasty of the patella.

In September 1998, a VA physician authorized a hinged knee 
brace for osteoarthritis of the knee with patellar 
instability.

According to an October 1998 VA examination report of the 
right knee, the physical examination revealed no quadriceps 
atrophy, joint effusion, increased heat, or swelling.  There 
was pain to palpation directly over the patella and the 
patellofemoral grinding that was positive.  There was no pain 
on palpation of the mediolateral joint lines, and the 
tibiofemoral rotation was full.  There was no pain to 
stressing the mediolateral collateral ligaments which were 
intact.  The drawer tests were negative throughout.  An x-ray 
revealed no evidence of fracture or dislocation.  The 
diagnosis was patellofemoral arthritis on the right.

In a December 1999 VA examination addendum to the October 
1998 VA report of the right knee, the same examiner added 
that the veteran had no pain to stressing the mediolateral 
collateral ligaments that were intact.  The drawer tests were 
negative throughout.  The right knee had flexion to 130 
degrees and extension to zero degrees.  The lost motion was 
attributable to pain.  The diagnosis was patellofemoral 
arthritis on the right.  The examiner added that, in its 
early stages patello-femoral arthritis (and chondromalacia 
patella) was a clinical diagnosis with reproduction of the 
veteran's symptoms.  In this case it had also caused the 
"small joint effusion" noted on the MRI, but not on 
standard x-rays or appreciated in the clinical examination.

VA outpatient records show continued treatment for the 
veteran's right knee and low back disorders.

In February 2003, the veteran testified that she had pain in 
the right knee.  She indicated the right knee gave away 
walking up and down stairs and that she was unable to stand 
for long periods of time.  She indicated that she had right 
knee swelling, stiffness and instability.  

The veteran underwent right knee surgery again in May 2004.

According to an April 2005 VA examination report, the veteran 
reported low back pain four times a week in the mid low back 
into the interior right leg to the knee.  There was no 
numbness or weakness in the leg and no bowel or bladder 
incontinence.  She also reported constant right knee pain 
with swelling, locking buckling, popping and grinding.  
Physical examination revealed that the thoracolumbosacral 
spine reveals normal curvature with no evidence of tenderness 
or spasm.  Flexion was to 30 degrees; extension to 30 
degrees; bilateral lateral bending to 30 degrees; and 
bilateral rotation to 60 degrees, with pain on all ranges of 
motion.  There was no diminution on repetitive testing or 
objective signs of pain on evaluation.  She had normal 
sensation at the lower extremities and no evidence of 
atrophy.  The right knee evidenced some mild crepitus.  
Flexion was to 70 degrees and extension to zero degrees, with 
pain throughout the entire range of motion.  She had an 
effusion and tenderness to palpation with no instability or 
warmth.  There was no diminution in range of motion with 
repetitive testing.  The examiner noted that the veteran had 
no DeLuca criteria about her back and knee.  The impression 
was that the veteran had lumbosacral strain and right knee 
osteoarthritis.



III. Increased Ratings 

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.  The 
appeal regarding the low back, however, is from the initial 
rating assigned to disabilities upon awarding service 
connection.  Accordingly, the entire body of evidence is for 
equal consideration with respect to that issue.  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged." Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected low back and right knee 
disorders are rated, in part, based on limitation of motion.  
In such cases, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

There are similar considerations with respect to arthritis.  
With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

By regulatory amendment effective September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluation diseases and injuries of the spine.  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  

The Board notes that the RO addressed the previous and 
amended rating criteria in the May 2005 supplemental 
statement of the case.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. §  4.14 (2005).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

IV.  Lumbosacral spine

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board finds that a rating in excess of 20 percent prior 
to January 15, 1997, (the date of the VA examination of the 
veteran's spine) is not warranted under the old regulations 
in effect at that time.  The evidence prior to January 15, 
1997, does not more nearly approximate the criteria for the 
next highest rating under Diagnostic Code 5295 or 5292.  
According to a February 1996 VA orthopedic examination 
report, the examiner reported that the lower vertebral bodies 
were diffusely tender while there was no tenderness in the SI 
joints or paravertebral muscles or any spasm.  She had 
negative straight leg raising.  She had flexion to 85 
degrees; extension 19 degrees; left bending to 24 degrees; 
right bending to 22 degrees; and bilateral rotation to 30 
degrees.  The examiner sent the veteran for an x-ray of her 
lower back, but she failed to report.  The diagnosis was a 
normal back examination except for mild diffuse tenderness 
without involvement of the paravertebral muscles. This would 
not represent what was usual low back pain, but rather just a 
local pain syndrome such that fifth vertebral bodies were 
tender while nothing else is involved.  

This evidence does not more nearly approximate severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  It also does not more nearly 
approximate severe limitation of motion of the lumbar spine.

Therefore, the preponderance of the evidence is against a 
rating in excess of 20 percent prior to January 15, 1997, for 
lumbosacral strain.

The Board finds that a 40 percent rating, but not higher, is 
warranted from January 15, 1997, under the old regulations. 
Diagnostic Codes 5292 and 5295.  According to a January 15, 
1997, VA examination report of the low back, the lumbar spine 
had forward flexion to 25 degrees; backward extension to 10 
degrees; left lateral flexion to 25 degrees; right lateral 
flexion to 25 degrees; rotation to the left to 35 degrees; 
and rotation to the right to 35 degrees.  The veteran did not 
complain of pain on forward flexion and right lateral 
flexion.  An x-ray study of the lumbosacral spine revealed 
normal anatomic alignment of the lumbar spine without 
evidence of acute fracture or subluxation.  The diagnosis was 
lumbosacral sprain with muscle spasm with minimum residuals.  

The Board finds that the limitation of motion reflected in 
this examination report, specifically flexion to 25 degrees, 
nearly approximates severe limitation of motion of the lumbar 
spine. 

The Board finds that the foregoing evidence favors the 
veteran's claim and there is no competent evidence of record 
contravening these limitation of motion findings. The Board 
is not competent to render medical determinations that are 
not solidly grounded in the record. See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The subsequent medical evidence of record continues to 
reflect findings of severe limitation of motion.  According 
to an April 2005 VA examination report, physical examination 
revealed normal curvature of the thoracolumbosacral spine 
with no evidence of tenderness or spasm.  Flexion was to 30 
degrees; extension to 30 degrees; bilateral lateral bending 
to 30 degrees; and bilateral rotation to 60 degrees, with 
pain on all ranges of motion.  There was no diminution on 
repetitive testing or objective signs of pain on evaluation.  
She had normal sensation at the lower extremities and no 
evidence of atrophy.  The examiner noted that the veteran had 
no DeLuca criteria about her back.  The impression was that 
the veteran had lumbosacral strain.

Under the old regulations, the medical evidence demonstrates 
that lumbosacral strain was manifested by severe limitation 
of motion since January 15, 1997, based on the medical 
evidence of record.  A rating in excess of 40 is not 
warranted under the old regulations because it is the maximum 
allowable under Diagnostic Codes 5292 and 5295.  Given that 
ankylosis of the lumbar spine has not been shown by the 
medical evidence, a rating in excess of 40 percent is not 
warranted pursuant to the old regulations. 

Likewise, a rating in excess of 40 percent is not warranted 
under the revised regulations.  As noted, there is no medical 
evidence for the period from the effective date of the 
revised regulations that shows findings of ankylosis.  
Accordingly, the disability does not warrant more than the 
assigned evaluation of 20 percent prior to January 15, 1997, 
and 40 percent thereafter, under the old or revised 
regulations.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for low back strain prior to and since January 15, 
1997. See also DeLuca, 8 Vet. App. 202.  However, in Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined 
that if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. 

In the instant case, the veteran is receiving a 20 percent 
rating prior to January 15, 1997.  After considering the 
medical evidence dated prior to January 15, 1997, including 
impairment caused by pain, a rating in excess of 20 percent 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45

On and after January 15, 1997, the veteran is receiving a 40 
percent evaluation for low back strain, which is the maximum 
allowable rating for limitation of motion of the lumbar spine 
under the old and revised regulations.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 do 
not provide a basis for a higher evaluation. See Johnston, 10 
Vet. App. at 85.

Furthermore, the veteran has not been diagnosed or service 
connected for intervertebral disc syndrome of the lumbar 
spine, therefore an evaluation for this disorder is not 
warranted.

V.  Right Knee

The veteran's service-connected right knee disability is 
currently evaluated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Pursuant to regulation, 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2005) provides that 
arthritis that is due to trauma and substantiated by x-rays 
shall be rated as degenerative arthritis under 38 C.F.R. § 
4.17a, Diagnostic Code 5003 (2005). Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings shall be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved. 

When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate Diagnostic 
Code, an evaluation of 10 percent is for application for each 
such major or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Regulation 
38 C.F.R. § 4.71a, Diagnostic Code 5257 provides that a 10 
percent rating requires slight recurrent subluxation or 
lateral instability, a 20 percent rating requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating requires severe recurrent subluxation or 
lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Rating Schedule provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The Rating Schedule also provides that extension limited to 5 
degrees warrants a noncompensable rating, extension limited 
to 10 degrees warrants a 10 percent rating, extension limited 
to 15 degrees warrants a 20 percent rating, and extension 
limited to 20 degrees warrants a 30 percent rating. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. Flexion of the knee to 140 
degrees is considered full and extension to 0 degrees is 
considered full. See 38 C.F.R. § 4.71, Plate II.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic. 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

During the pendency of this appeal, the RO assigned a 10 
percent rating for right knee patellofemoral syndrome, 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
5257.  During the pendency of this appeal, the veteran has 
undergone surgery on her right knee several times.

A longitudinal review of the evidence of record reveals that 
a rating in excess of 10 percent is not warranted at any time 
during the pendency of this claim pursuant to Diagnostic Code 
5257.  The evidence does not contain findings of moderate 
instability or subluxation of the right knee.  

Although a VA physician prescribed a hinged-knee brace for 
her in September 1998, the VA examination reports of record 
show no evidence of moderate instability.  The Board finds, 
however, that a separate 10 percent disability rating is 
warranted for limitation of motion under Diagnostic Code 
5260, even though the evidence of record does not show that 
the veteran's right knee meets the criteria for a compensable 
evaluation pursuant to Diagnostic Code 5260.  

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that, when read together, Diagnostic Code 5003 and 
38 C.F.R. § 4.59 state that painful motion of a major joint 
or groups caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion.

Therefore, the Board finds that because, during the pendency 
of this appeal, there is x-ray evidence of degenerative joint 
disease with medical evidence showing complaints and 
objective evidence of right knee pain, the veteran is 
entitled to a separate 10 percent disability rating for each 
knee under Diagnostic Code 5003.  See Lichtenfels, 1 Vet. 
App. 484.  Hence, a separate 10 percent rating, but no more, 
for painful arthritis is warranted for the right knee.  
Notwithstanding the appellant's complaints of right knee 
pain, the Board finds that such pain has not resulted in 
functional impairment in excess of that contemplated in the 
10 percent evaluation already assigned.  As discussed above, 
the Board has assigned a separate 10 percent rating under 
Diagnostic Code 5257 for right knee instability.  A higher 
disability rating based on functional impairment due to 
limitation of motion under DeLuca is not warranted for the 
right knee.

A compensable rating under Diagnostic Code 5261 is not 
warranted because the evidence of record is negative for 
findings of limitation of extension.





VI.  Conclusion

The Board has considered the statements submitted by the 
veteran and her representative regarding the severity of the 
service-connected disorders.  Mere contentions of the 
veteran, no matter how well meaning, without supporting 
medical evidence that would etiologically relate the 
condition with conditions documented while in service, or 
service in general, is not competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the appellant does not 
have the medical expertise to diagnose a claimed disorder and 
medically determine its severity.   

The Board has also considered whether these issues should be 
referred to the director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the either disability.  In addition, the 
manifestations of the veteran's lumbar spine or right knee 
disorder are not in excess of those contemplated by the 
schedular criteria.  

In sum, there is no indication in the record that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, referral of either issue for extra-schedular 
consideration is not warranted.



ORDER

A rating in excess of 10 percent for right knee instability 
is denied.

A separate rating of 10 percent for patellofemoral arthritis 
of the right knee is granted, subject to the laws and 
regulations governing to the award of monetary benefits.

An initial rating in excess of 20 percent, prior to January 
15, 1997, for a low back disability is denied.

A 40 percent rating, on and after January 15, 1997, for a low 
back disability is granted, subject to the laws and 
regulations governing to the award of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


